IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


GEORGE C. HARRIS,

             Appellant,

 v.                                                     Case No. 5D15-3993

ANITA HARRIS,

             Appellee.

________________________________/

Opinion filed December 2, 2016

Appeal from the Circuit Court
for Marion County,
Anthony M. Tatti, Judge.

Barry P. Burnette, of Barry P. Burnette,
P.A., Tavares, for Appellant.

No Appearance for Appellee.


EDWARDS, J.

      George C. Harris (“Former Husband”) appeals the final judgment of dissolution of

marriage from Anita Harris (“Former Wife”). Former Husband raises two issues. First,

he argues that the trial court erred by considering Former Wife’s voluntary support of her

grandson and daughter from another relationship as part of Former Wife’s need for

alimony. Second, Former Husband argues that the trial court erred by failing to properly
consider the marital portion of the appreciation of Former Wife’s house. We find the

issues raised by Former Husband have merit. Accordingly, we reverse and remand.

      First, the trial court erred by basing Former Wife’s alimony award on a statement

of expenses that included the voluntary financial support Former Wife provided to her

daughter, who was not Former Husband’s child, and grandchild. The daughter and minor

grandchild lived with Former Wife, who paid all of the household expenses. The daughter

was unemployed and did not contribute financially to the household expenses. Neither

Former Wife nor Former Husband provided any evidence of the expenses attributable to

Former Wife alone, rather than those attributable to her daughter and grandchild.

      The trial court correctly stated, at one point, that it could not consider voluntary

payments made by Former Wife to support her adult daughter and grandchild. See

Quinones v. Quinones, 84 So. 3d 1101, 1104 (Fla. 3d DCA 2012) (holding that the trial

court erred in considering the former husband’s voluntary college tuition and car

payments for the former couple’s adult son as an expense for former husband). However,

the trial court later stated, incorrectly, that “some consideration must be given to the

[Former Wife’s] voluntary support of her adult daughter and minor grandson in

determining [her] needs.” We reverse the award of alimony and remand for the trial court

to make a determination of Former Wife’s individual need, which must be based upon

competent substantial evidence. See § 61.08(2), Fla. Stat. (2015); Zinovoy v. Zinovoy,

50 So. 3d 763, 766 (Fla. 2d DCA 2010). Former Wife, as the party seeking alimony, bears

the burden of proof. Demont v. Demont, 67 So. 3d 1096, 1101 (Fla. 1st DCA 2011).

      Second, the trial court erred by considering one-half of the marital portion of the

appreciation in value of Former Wife’s house as an asset of Former Husband, when




                                           2
Former Wife was awarded sole ownership of the home.1 During their marriage, the

parties lived in a house Former Wife purchased nine years before the marriage. Former

Husband does not dispute that, in general terms, the house should be awarded to Former

Wife as a nonmarital asset. Marital assets include “[t]he enhancement in value and

appreciation of nonmarital assets resulting either from the efforts of either party during

the marriage or from the contribution to or expenditure thereon of marital funds or other

forms of marital assets, or both.” § 61.075(6)(a)1.b., Fla. Stat. (2015). Here, evidence

was presented that the parties used marital funds to pay a few mortgage payments and

to make improvements to the house, including a new roof, an air conditioning system,

new kitchen appliances, and a remodel of the garage.

       The trial court determined that the total appreciation of the house was $45,850.50.

The trial court then assigned $35,000 of the passive appreciation as a nonmarital asset

of Former Wife. The trial court found that the improvements discussed above, financed

with marital funds, added $850.50 to the house’s value and assigned $10,000 in passive

appreciation as a marital asset. Former Husband argues that the trial court erred in the

equal distribution calculations because the court concluded that Former Husband and

Former Wife benefitted equally, so that each was considered to have a $5,425.25 marital

asset representing the marital portion of the house’s appreciated value, despite the fact

that Former Wife was awarded sole ownership and possession of the house.




       1 The trial court repeatedly describes this appreciation as “passive.” While the
majority of appreciated value was passive in nature, the court did find that a small portion
of the increased value of the home was due to enhancements or improvements made to
the house (non-passive).


                                             3
       In Kaaa v. Kaaa, 58 So. 3d 867 (Fla. 2010), the Florida Supreme Court addressed

a case with similar facts. In Kaaa, the former husband purchased a home prior to the

couple’s marriage. 58 So. 3d at 869. The couple lived in the home throughout their

twenty-seven-year marriage. Id. During the marriage, the couple used marital funds to

pay the mortgage and undertake home improvements, thus, increasing the value of the

home. Id. Upon the couple’s divorce, the trial court found that the total enhanced value

of the home was $36,679 and ordered the former husband, the homeowner, to pay the

former wife, the nonowner, half of that amount as an equalizing payment. Id. The former

wife appealed, arguing that the trial court should also have awarded her a distribution for

the passive appreciation of the home, not just the enhancement value. The Florida

Supreme Court held that the trial court erred in not awarding the former wife one-half

payment of passive appreciation, explaining that “principles of equity do not allow an

owner spouse to receive the full benefit of the passive appreciation when the nonowner

spouse contributed to the property.” Id. at 871.

       In the present case, Former Husband argues that the trial court did not equalize

the parties’ marital assets and liabilities because it awarded sole ownership of the marital

home to Former Wife but only credited her with one-half of the $10,850.50 marital portion

of the appreciation. Husband is correct. As in Kaaa, the trial court should have either

ordered Former Wife, the homeowner, to make a one-half payment of the marital portion

of the appreciation of the house to Former Husband, the nonowner, or it should have

credited the entire marital portion of the appreciation of the house to Former Wife when

calculating equitable distribution. Therefore, we reverse and remand for the trial court to

credit Former Wife with the entire marital portion of the appreciation of the house’s value




                                             4
and to recalculate any equalizing payments between Former Wife and Former Husband.

An amended final judgment shall be entered to reflect changes in alimony and equitable

distribution.

       REVERSED AND REMANDED.



SAWAYA and BERGER, JJ., concur.




                                          5